Citation Nr: 1516420	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  04-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial evaluation for major depressive disorder rated 30 percent disabling prior to August 26, 2010.

2.  Entitlement to an increased evaluation for major depressive disorder rated 70 percent from August 26, 2010.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to August 26, 2010.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to March 1978. 

This matter is before the Board of Veterans' Appeals on appeal of a January 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for major depressive disorder and awarded an initial 30 percent rating, effective August 24, 1994.  

In a June 2012 rating decision, the RO increased the disability rating for major depressive disorder to 70 percent, from August 26, 2010.  The RO also awarded a TDIU, effective from August 26, 2010.  Because the higher ratings (and TDIU) were not made effective from the date service connection was awarded, the issues remain on appeal to the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran's representative motioned to have an earlier docket number for the case.  In November 2014, the Board notified the representative that the original docket number would be assigned for the Veteran's case.  See Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, from August 24, 1994, to April 28, 2006, major depressive disorder manifested with symptoms of poor motivation, difficulty concentrating, depression, social isolation, anger, irritability and low energy that resulted in severe impairment in the ability to obtain and retain employment, and with deficiencies in most areas such as work, family relationships, judgment, thinking, and mood. 

2.  Resolving reasonable doubt in favor of the Veteran, from April 29, 2006, he has demonstrably been unable to obtain or retain employment due to the service-connected major depressive disorder.  

3.  Major depressive disorder, alone, did not preclude the Veteran from securing and maintaining substantially gainful employment prior to April 29, 2006.


CONCLUSIONS OF LAW

1.  From August 24, 1994, to April 28, 2006, the criteria for an initial rating of 70 percent, and no higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.126, 4.129, 4.130, 4.132, Diagnostic Code (DC) 9405, 9434 (1996, 2014).

2.  From April 29, 2006, the criteria for a rating of 100 percent for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.126, 4.129, 4.130, 4.132, DC 9405, 9434 (1996, 2014).

3.  Prior to April 29, 2006, the criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted for major depressive disorder.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  Additionally, standard letters in April 2011 and January 2012 provided adequate notice as to the TDIU claim.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and VA treatment records have been obtained.  Private treatment records that were identified as pertinent to the appeal were obtained, with the exception of those which were unavailable.  Specifically, in July 2014, VA received notice that medical records from Dr. Brown of the MCC Behavioral Health were unavailable.  In August 2014, VA was notified that records from the California Prison Health Care Services had been destroyed, and the requested records from Riverside County Department of Mental Health were unavailable.  A remand to again attempt to obtain these records is not necessary because it would be futile.

VA examinations were conducted in December 2000, May 2001, June 2001, August 2010, and in May 2011.  The VA examination reports are adequate for the purposes of deciding the claims because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  There is no indication or suggestion this disability has worsened to an even greater extent since that most recent VA examination as to require another examination, particularly because the Board is determining that the Veteran is now 100 percent disabled.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, VA's duty to assist has been met.

Factual Background

Historically, the service treatment records reveal that the Veteran struggled with psychiatric symptoms and was even hospitalized for treatment.  Post-service records dated prior to 1994 reflect a long-standing history of treatment for psychiatric problems.  Various diagnoses are noted throughout the medical records, including, but not limited to: paranoid schizophrenia; personality disorders; major depression; and dysthymic disorder.  

Records from the MCC Behavioral Care of California, dated between 1993 and 1995, show that the Veteran was treated for depression, and other psychiatric symptoms including impaired concentration, anxiety, lack of motivation, and difficulty controlling anger.  These records reflect additional diagnoses such as adult attention deficit hyperactivity disorder and bipolar disorder.  The records include a January 1995 mental health summary from the Veteran's treating psychiatrist.  This psychiatrist reported a diagnosis of depression, not otherwise specified.  A global assessment of functioning (GAF) score of 50 was assigned.  The summary indicates that the Veteran's functional limitations included problems with concentration (requiring longer time to deal with written materials and an inability to tolerate high stress) and depression.  The psychiatrist also indicated that he had advised the Veteran to temporarily leave work in March 1994.  He provided the Veteran with a work release in January 1995, but recommended that he avoid high stress situations.  

Private medical records from Dr. Linden, dated between January 1997 and October 2005, also reflect treatment for depression.  These clinical notes contain some of the Veteran's employment history and indicate that the Veteran lost a job in 1991, although this was due to a falsified application; and lost another job at Home Depot in March 1999.  He reportedly began paralegal studies in August 1999.  These records are absent reports of homicidal or suicidal ideation. 

In a December 2000 VA examination report, an examiner stated that the Veteran's main psychological problem that kept him from working was depression.  His current symptoms included depressed mood, anxiety and excessive sleeping.  He had no social contact outside of family.  The Veteran reported that his last suicidal gesture was in 1993.  The Veteran reported that he had worked most of the time since his incarceration in the 1970's, but had been terminated many times.  He stated that he was terminated from employment in 1999, partly because he did not disclose his prison record, and partly because of tardiness.  He had not worked since because he was in paralegal school.  He indicated that he had recently completed a paralegal program, but it took him significantly longer than the other students.  The examiner provided a diagnosis of dysthymic disorder and a GAF of 70 was assigned.  The examiner noted that the Veteran had been diagnosed with paranoid schizophrenia in the past, but felt the diagnosis was as stated.  He opined that the Veteran was functioning rather well and would be able to follow complex instructions, maintain concentration and an adequate pace at work from a psychiatric perspective.  The examiner further opined that the Veteran would be able to interact sufficiently with peers and supervisors, but would have difficulty interacting with the public on a consistent basis secondary to his downcast, sad affect.  

In April 2001, Dr. Linden provided a clinical assessment based on his treatment of the Veteran since January 1997.  Dr. Linden noted that when the Veteran has been off his anti-depressant medication, there had been an increase in paranoid concerns, irritability, dysphoria, and anxiety with paranoid preoccupations that at times had reached delusional proportions.  He indicated that the current diagnosis was major depression with psychotic features, mixed personality disorder, and attention deficit disorder.

At a VA examination in May 2001, the Veteran complained of depression, anxiety, and lack of concentration and energy.  He denied auditory or visual hallucinations as well as homicidal and suicidal ideation.  The examiner noted that the Veteran was unable to concentrate on daily activities due to his psychiatric symptoms.  Neurovegetative signs and symptoms were significant for decreased concentration and decreased energy.  Short term memory was weak.  The diagnosis was chronic dysthymia; brief reactive psychosis in full remission.  The examiner opined that the Veteran was able to understand, carry out, and recall simple and complex instructions; but, he would have difficulty interacting appropriately with other people, due to the possibility of antisocial personality disorder, as well as the existence of depression and attention deficit hyperactivity disorder.  The examiner opined that the Veteran would be able to withstand the stress and pressures associated with work.  The examiner provided a diagnosis of chronic dysthymia and indicated that objective findings support the diagnosis of mild depression.  A GAF of 65 was assigned.

At a VA examination in June 2001, the Veteran reported past suicidal ideation.  He had thoughts that people were trying to hurt him.  He reported that he sometimes stayed with his mother and sometimes with his wife.  With respect to his occupational history, he believed he had worked as a collector for one year, in 1993, and then worked as a janitor off and on for about 9 years.  He stated that he was last employed in the gardening section at a home supply store for six months.  He stated that he stopped working there in 1999 because he was fired for excessive tardiness.  On mental status examination, he denied homicidal and suicidal ideation.  His affect was blunted and hypervigilant.  His speech was fragmented and poor in spontaneity, output and content.  The examiner stated that he stood by a diagnosis of schizophrenia, paranoid type (not caused by service) based on his clinical observation, review of the medical records, and the Veteran's history.  A GAF of 30 was assigned.  The examiner indicated that the Veteran's mental status and cognitive functioning were impaired.  He was not able to perform work-related duties or adapt to commonplace stressors of a work environment.  The examiner further described the Veteran's condition as severe and persistent.

VA medical records dated from January 2002 to April 2007 show GAF scores ranged from 45 to 65.  The notes indicated that he alternated living with his mother, father, and wife.  Objectively, the Veteran's grooming and hygiene were adequate.  He was fully oriented and his memory was relatively normal.  Insight and judgment were fair.  His mood was pervasively depressed and anhedonic.  Subjective symptoms included chronic fatigue, irritability, and impaired concentration.  Suicidal ideation was endorsed in January 2007.  A mental status examination in April 2007 revealed a very-restricted range of affect and some psychomotor retardation.

In a June 2004 statement, the Veteran's wife reported that he experienced erratic episodes of confusion and depression, followed by brief periods of mental clarity and brilliance.  The Veteran's wife also noted that he continued to have trouble securing and maintaining stable employment.

In support of his appeal, the Veteran submitted a Report of Investigation from the Equal Employment Opportunity (EEOC) in connection with a complaint he filed against his former employer-the US Small Business Administration (SBA).  Information in the report show that the Veteran worked as a paralegal specialist, at the GS 9 level, from October 2005 to April 2006.  His temporary appointment was not renewed in April 2006.  The report indicates that the reason for the non-renewal of his appointment was that he failed to follow instructions and took actions which exceeded his authority.  

In his EEOC complaint, the Veteran asserted that he was under treatment for depression.  He also noted that he had no social life and it took every ounce of energy he had just to do his work.  In affidavits submitted by several of the Veteran's former supervisors, it was reported that the Veteran would often become hostile and aggressive when spoken to and when his work was corrected.  These individuals also noted that the Veteran was disruptive in team meetings, his productivity was below expectations, and he disregarded instructions. 

Also included in the EEOC investigation report, is a copy of the Veteran's resume and an optional application for federal employment (OF 612), both of which were completed by the Veteran in September 2005.  The Veteran's resume shows that he worked as a legal process and document specialist with Cooper & Associates from June 1993 to May 1999.  He also worked as a public legal assistant with the California Council of Service Advocates, Inc. since July 2001.  On the Veteran's OF 612, he reported that his employment as a legal assistant had continued until October 2005 and was on a full-time basis (40+ hours), earning nearly $3,000.00 each month.  He also indicated that he achieved an associate's degree as a paralegal in 2000.

The Veteran failed to report to a VA examination scheduled in April 2006.

At a VA examination in August 2010, the Veteran reported that he had been married since 1973 and had two children and two grandchildren.  He reported that he talked to his children frequently, and that he had a good relationship with wife and children.  He also reportedly maintained contact with his half-brother and a few former coworkers.  He reported limited social contact otherwise.  He enjoyed fixing things and selling them at his local flea market.  He reported a passive attempt at suicide in 2003 by taunting a cop to shoot him during an arrest involving a domestic dispute with his mother.  He reported passive suicidal ideation for many years.  He denied having a steady job since 2009.  He further reported that he was unemployed and explained that he could not find work and had problems 'getting it together'. 

Objectively, the examiner noted he had difficulty concentrating, but no hallucinations or homicidal ideation.  Fleeting suicidal ideation was present.  His memory was normal; affect was blunted; and mood was depressed.  There was a remote history of impulsive behavior.  Hygiene was fine.  The examiner provided a diagnosis of major depressive disorder, recurrent.  The examiner opined that the Veteran's depressed mood, fatigue, irritability, and psychomotor retardation have interfered with his ability to maintain stable employment.  The symptoms of persistent sadness, anhedonia, irritability, hypersomnia, psychomotor retardation, difficulty concentrating, and marked fatigue (and the functional impairment caused by these symptoms) were all attributable to the diagnosis of major depressive disorder.  The examiner stated that overall, the major depressive disorder had resulted in deficiencies in thinking (difficulty concentrating), mood (sad and depressed most of the time), family relations (irritability, fatigue, and sadness that affected family routines and relationships), and work (persistent sadness, marked fatigue, and difficulty concentrating affected work performance).  The GAF score was 58.   

On the Veteran's Application For Increased Compensation Based On Unemployability (VA Form 21-8940) received in March 2011, he indicated that he had last worked full time in February 2009, but he had become too disabled to work in 2006.  He listed employment from April 1990 to October 1991; November 1991 to June 1992; June 1999 to January 2000; October 2005 to April 2006; and January 2009 to October 2009.  All of these positions were noted as full-time positions (i.e. over 40 hours) with the exception of the employment from June 1999 to January 2000 at Home Depot, which was 32 hours per week; and from January 2009 to October 2009 as an inventor, which was only 29 hours per week.  

In a May 2011 statement, the Veteran's wife wrote that after the Veteran was released from prison in 1979, he was able to find regular and even 'career-potential' work in various fields, but each position was short-lived 'because his felony conviction seemed to haunt him in one form or another.'  

At a VA examination in May 2011, the Veteran was dressed appropriately with good hygiene.  Thought processes showed no unusual ideation, signs, or symptoms of any formal thought disorder.  Speech was appropriate.  Mild suicidal and homicidal ideation without plan was endorsed.  Episodes of violence were denied.  Auditory and visual hallucinations were denied.  The Veteran reported that he currently lived with his spouse of 37 years and described their relationship as "strained."  He stated that he had not worked since 2007, because he was terminated due to a conflict with management.  He also reported that he had lost a series of jobs due to symptoms related to his depression.  Objectively, the Veteran's insight was poor, but his judgment showed no impairment in his ability to manage daily living activities and/or make reasonable life decisions.  There was severe impairment from an occupational viewpoint and severe impairment from a social viewpoint.  The diagnosis was major depressive disorder.  The GAF score was 49.  The examiner also stated that there was total occupational and social impairment due to mental disorder signs and symptoms.  Specifically, the Veteran was unable to secure and maintain stable employment due to his mental disorder and its effects (bias) on those in authority (management and supervisors); and he had no desire to socialize or to recreate. 

In October 2011, the Veteran's VA treating psychiatrist provided a statement in support of the appeal.  The psychiatrist indicated that he had treated Veteran between January 2009 and September 2011 and had reviewed the Veteran's medical records.  He noted that the Veteran's cognitive symptoms seemed well-explained by a chronic vegetative depression and since the 1990's, the symptoms reported in the Veteran's disability evaluations and treatment setting have been consistent with depression.  He acknowledged that the Veteran had been diagnosed with schizophrenia, bipolar disorder type 1, ADHD, major depressive disorder, depression NOS, and various personality disorders in the past, but pointed out that all recent providers have agreed that the proper diagnosis is depression.  

The psychiatrist further opined that low energy and poor concentration were the Veteran's most severe symptoms.  As a result of these symptoms (as well as poor motivation, anhedonia, low energy, sad mood, and irritability), the Veteran has difficulty communicating with others and thus has difficulty meeting his own needs.  His cognitive decline and anger rise with any stressors, impeding his function.  His impaired memory makes completion of basic tasks and assignments unsuccessful.  His symptoms have caused his marriage to dissolve, prevented him from being successful in a work setting, and have prevented him from completing a course to become a real estate appraiser.  The Veteran's depression, without regard to other factors, rendered him unemployable. 

VA treatment records from December 2010 to November 2012 show continued problems with depression.  The clinical notes indicate that thought processes were logical and without psychotic distortion, but slow.  Abstract reasoning was intact.  The Veteran had a very limited ability to tolerate stress and he experienced symptoms of irritability, amotivation and anhedonia.  Memory, concentration, judgment and insight were impaired.  Auditory and visual hallucinations were denied.  The Veteran generally denied suicidal or homicidal ideation, but in March 2012 he reported intermittent suicidal or homicidal ideation but only associated with nightmares or in a night-terror situation.  GAF scores throughout these records ranged from the mid-40's to 50.  With regard to social functioning, the Veteran remained married to his wife of 40 years, but they had a strained relationship, such that he occasionally lived with her and at times with other people.  He was estranged from his children.  He unable to identify strong support systems and had no close friends.  A February 2013 treatment note shows the Veteran reported he spends his day doing chores and visiting his grandmother in a nursing home.  

Finally, in an August 2014 statement, the Veteran indicated that he was arrested in November 2003 for 'elder abuse' of his mother.  He indicated that he thought his psychiatric condition had improved so he stopped taking his medication, as a result his behavior changed and became out of control.  He stated that his caused a division in his family which has continued to the present day. 
Legal Criteria for Increased Ratings &
Major Depressive Disorder

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Because the Veteran is challenging the initial disability rating assigned to his service-connected major depressive disorder, the evidence to be considered includes all evidence received in support of the original claim.  Fenderson, 12 Vet. App. at 119.  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO created a staged rating as identified on the title page.

The Veteran's major depressive disorder is currently rated under DC 9434.  During the pendency of this appeal, the rating criteria for evaluating mental disorders were amended (effective November 7, 1996).  When a new regulation is issued while a claim is pending before the VA, unless clearly specified otherwise, VA must apply the new regulation to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The new regulation may not be applied to the claim prior to the effective date of the change. Id. 

Prior to November 7, 1996, the Veteran's psychiatric disorder would have been evaluated as a psychoneurotic disorder such as under DC 9405, which included major depression.  See 38 C.F.R. § 4.132, DC 9405 (1996).

Under the old criteria for rating service-connected psychoneurotic disorders, a 30 percent rating was assigned when there was definite impairment in the ability to establish and maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment. 

A 50 percent rating was assigned where the ability to establish or maintain effective or favorable relationships with people is considerably impaired and where by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  

A 70 percent disability rating was warranted for severe impairment in the ability to establish and maintain effective or favorable relationships with people and psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A maximum 100 percent schedular evaluation was warranted when all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; psychoneurotic symptoms existed which were totally incapacitating, bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; the Veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, DCs 9400-9411 (effective prior to November 7, 1996).

VA promulgated 38 C.F.R. § 4.16(c), effective March 1, 1989, which stated that in cases where a mental disorder was assigned a 70 percent disability rating, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, in such cases, the mental disorder shall be assigned a 100 percent schedular rating under the appropriate diagnostic code.  See 54 Fed. Reg. 4280-01 (Jan. 30, 1989); see also Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  This regulation was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996.  61 Fed. Reg. 52695 (Oct. 8, 1996).

Effective November 7, 1996, VA amended the rating criteria applicable to mental disorders under 38 C.F.R. § 4.130.  61 Fed. Reg. 52700 (Oct. 8, 1996).  The rating criteria for all psychiatric disorders, with the exception of eating disorders, are as follows:

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating may be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9434 (2014).

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not the type of symptoms that is dispositive of whether the criteria for the next higher rating have been met.  It is the effect of the symptoms that is determinative.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

The GAF score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

According to DSM-IV, GAF scores ranging between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 and 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Analysis

The Veteran's major depressive disorder is rated at 30 percent since August 24, 1994, the effective date of service connection.  Major depressive disorder is rated as 70 percent from August 26, 2010.  The Veteran seeks a higher rating.

Period from August 24, 1994, to April 28, 2006

Based on the evidence of record, and resolving reasonable doubt in favor of the Veteran, an initial disability evaluation of 70 percent is assigned from the effective date of service connection, which is August 24, 1994, to April 28, 2006.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

The Board has considered the disability under the criteria in effect prior to November 7, 1996, and those effective thereafter.  See 38 C.F.R. §§ 4.130, DCs 9405, 9434 (1996 and 2014).  The former criteria are more favorable when considering an increased disability rating in this particular case.  Thus, only the former criteria will be applied in this case, and there is no prejudice to the Veteran in doing so.  The Board has also considered the Veteran's disability in the context of the whole recorded history.  See generally, 38 C.F.R. §§ 4.1, 4.2.  In doing so, the Board finds there is sufficient evidence for a rating of 50 percent.  In addition, there is evidence both in favor of, and against a 70 percent rating.

The evidence in favor of a 70 percent rating includes the private treatment records dated between 1994 and 1995.  These records show that the Veteran's depressive disorder manifested symptoms that included impaired concentration, anxiety, lack of motivation, difficulty controlling anger, and an inability to tolerate stress.  The records also reflect Veteran also had difficulties with his family.  The records also show a GAF of 50 was assigned in January 1995, which is indicative of serious symptoms or serious impairment in social, occupational, or school functioning.  

In addition, in January 1995, the Veteran's psychiatrist indicated that the Veteran's functional limitations included problems with concentration (requiring longer time to deal with written materials and an inability to tolerate high stress).  This psychiatrist advised him to take a temporary leave of absence from work between March 1994 and January 1995, and to further avoid high stress situations.  The observed functional limitations, along with the nearly 10-month absence from work due to psychiatric symptoms, are demonstrative that the Veteran's disability resulted in severe industrial impairment.   

Some of the findings noted in the May 2001 and June 2001 VA examination reports also tend to support a 70 percent rating.  For instance, the May 2001 examiner opined that the Veteran would have difficulty interacting appropriately with other people.  The June 2001 examiner assigned a GAF of 30 and described the Veteran's depressive disorder symptoms as severe and persistent.  This examiner also indicated that the Veteran was unable to perform work-related duties or adapt to commonplace stressors of a work environment.  Finally, the GAF scores noted in the VA medical records dated prior to April 2006 include a range of scores from 45 to 65, which are indicative of serious symptoms on the lower end.  

However, there is also evidence against the assignment of a 70 percent rating for the appeal period between 1994 and 2006.  Notably, the medical records and VA examination reports show that despite some difficulties, the Veteran maintained a relationship with his wife and family.  There also is no indication of suicidal ideation during this appeal period.  In addition, the December 2000 VA examiner indicated that the Veteran would be able to interact sufficiently with peers, though he would have difficulty interacting with the public on a consistent basis secondary to his downcast, sad affect.  

In addition, the Veteran's resume shows that he worked as a legal process and document specialist for a total period of six years, even despite the 10-month period of absence.  He also worked as a full-time public legal assistant for a period of five years.  And, at the June 2001 VA examination, an examiner determined that the Veteran would be able to withstand the stress and pressures associated with work.  

This evidence does not suggest that the Veteran's depressive disorder symptoms resulted in severe inability to establish or maintain effective relationships with people, or in the inability to obtain or retain employment.  

Nonetheless, when reasonable doubt is resolved in the Veteran's favor, the Board finds that the symptoms more closely approximate the criteria of the 70 percent rating (particularly as the findings also reflect deficiencies in areas of work, school, family relations, thinking, and mood which would also warrant a 70 percent rating under the revised rating criteria).  See 38 C.F.R. § 4.7. 

An even higher rating is not met for this rating period, under the former or revised criteria, as the evidence does not reflect that the Veteran was demonstrably unable to obtain or retain employment or other severity equating to total impairment under the old rating criteria, or total occupational and social impairment, as contemplated for a 100 percent rating under the revised criteria.

As indicated, the Veteran was able maintain a relationship with his family despite his depressive disorder symptoms.  Also, while VA examiners indicated the Veteran would have difficulty interacting with his peers and the public, none of them indicated that he was completely unable to interact with other such that he was 'virtually isolated' in the community; or that he was 'totally incapacitated' due to his psychoneurotic symptoms.

The evidence also does not suggest that the Veteran was unable to obtain or retain employment.  While the service-connected depressive disorder was likely a factor in his varied employment between August 1994 and April 2006, the evidence does not suggest that he was unable to obtain or retain employment.  In fact, he is shown to have obtained and retained several full-time positions during this time, with the exception a part-time position (from June 1999 to January 2000 at Home Depot, which was 32 hours per week).  

Thus, resolving reasonable doubt in favor of the Veteran, an initial disability evaluation of 70 percent, and no higher, is assigned from the effective date of service connection, which is August 24, 1994, to April 28, 2006, thereby creating a new rating stage under Fenderson.

Rating from April 29, 2006

Based on the evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds that from April 29, 2006, the service-connected major depressive disorder has manifested with symptoms that warrant the assignment of a 100 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In this respect, the evidence received from the SBA, regarding the Veteran's period of employment from October 2005 to April 28, 2006, shows the Veteran was unable to follow complex instructions, maintain concentration, and maintain an adequate pace at work.  His temporary appointment was not renewed because of his poor performance.  Moreover, the Veteran's former colleagues and supervisors attested to the fact that the Veteran would often become hostile and aggressive when spoken to and when his work was corrected.

More recently, the August 2010 VA examiner opined that the Veteran's depressive disorder had resulted in persistent sadness, marked fatigue, and difficulty concentrating which had affected his work performance.  The examiner also noted that the Veteran's depressed mood, fatigue, irritability, and psychomotor retardation have interfered with his ability to maintain stable employment.  Likewise, at the May 2011 VA examination, an examiner determined that the Veteran was unable to secure and maintain stable employment due to his mental disorder.  Suicidal ideation was reported at both of these examinations.  

A retrospective medical opinion provided in October 2011, by the Veteran's treating VA psychiatrist, shows that the Veteran has long-experienced an inability to obtain and retain employment due to his major depressive disorder.  This clinician indicated that he had reviewed the Veteran's earlier medical records dating back to the 1990's and he opined that the Veteran's severe depressive symptoms have prevented him from being successful in a work setting and have rendered him unemployable. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that, beginning in April 2006, the Veteran's psychiatric symptoms resulted in a severely impaired ability to establish and maintain effective or favorable relationships with others, and an inability to obtain or retain employment.  

Although total social impairment is not shown, under the schedular criteria in effect prior to November 7, 1996, it was held that where the Veteran's mental disorder was assigned a 70 percent disability rating and that mental disorder precluded the Veteran from securing or following a substantially gainful occupation, regardless of whether the Veteran had other compensable service-connected disabilities, the mental disorder must be assigned a 100 percent disability rating under the appropriate diagnostic code.  Johnson, 7 Vet. App. at 97; see also 38 C.F.R. § 4.16(c) (1996).

In short, the evidence shows that the Veteran's depressive disorder resulted in the Veteran being unable to obtain or maintain employment beginning April 29, 2006.  And in addition to the Veteran's inability to obtain or retain employment, his ability to establish or maintain effective or favorable relationships with people was severely impaired during this appeal period as indicated by the VA examiners and the private clinicians alike.  Therefore, the maximum schedular 100 percent rating is warranted from April 29, 2006, which is the date it is factually ascertainable that an increase in disability occurred.

Extraschedular Consideration

The evidence shows that the Veteran's service-connected major depressive disorder primarily results in depression, anxiety, irritability, anger, social isolation, impaired concentration, impaired impulse control, poor motivation, low energy; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.   

The various rating criteria for psychoneurotic disorders all include consideration of occupational impairment in their criteria.  See 38 C.F.R. § 4.132.  Given the variety of ways in which the rating schedule contemplates occupational and social impairment for mental disorders, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  This is particularly so given that the rating criteria include non-exhaustive lists of symptoms and focus on the overall impairment level of symptoms.  Thus, the assigned schedular evaluation for the service-connected major depressive disorder is adequate and referral is not required prior to April 29, 2006.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).

TDIU

The Veteran is in receipt of a TDIU effective from August 26, 2010.  He contends that a TDIU is warranted as of the effective date of service connection, which is August 24, 1994.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

As a result of the Board's determinations, the Veteran has a total combined rating of 70 percent prior to April 29, 2006, and a 100 percent rating thereafter.  Thus, the minimum schedular threshold requirement (of a single disability rating of 60 percent or more) to be considered for a TDIU is satisfied prior to April 29, 2006.  38 C.F.R. 4.16(a).  The issue of entitlement to TDIU from April 29, 2006, is moot.

Period prior to April 29, 2006

The Veteran's resume shows that he was employed as a legal process and document specialist from June 1993 to May 1999, a period of six years.  The Board acknowledges that during such employment, he was instructed by his psychiatrist to take a temporary leave of absence from work between March 1994 and January 1995.  Despite this brief absence, the fact remains that the Veteran maintained continuous employment with that same company for four additional years following this brief absence.  

As reported to a VA examiner in December 2000, he was ultimately terminated from this job partly because he did not disclose his prison record, and partly because of tardiness.  The Veteran also indicated that he did not work afterwards because he was in paralegal school- not because his service-connected depressive disorder prevented him from working.  Moreover, the examiner indicated that the Veteran was functioning rather well and would be able to follow complex instructions, maintain concentration and an adequate pace at work from a psychiatric perspective.  In fact, the examiner opined that the Veteran would be able to interact sufficiently with peers and supervisors.

The record also reflects that the Veteran was gainfully employed from July 2001 to October 2005.  On his OF 612, he reported that he was employed on a full-time basis (40+ hours) as a legal assistant, and earned a substantial income.  He was subsequently employed on a full-time basis, as a paralegal assistant, at the SBA from October 2005 until April 28, 2006.  This is considered gainful employment as the Veteran is noted to have been compensated at the GS-9 level.

As the evidence reflects that the Veteran was substantially gainfully employed (or at least capable of such) between August 1994 and April 2006, and was not unable to secure and follow a substantially gainful occupation by reason of his service-connected depressive disorder alone; he is not entitled to a TDIU for this period.   
Period from April 29, 2006

As the Board is granting the Veteran a total schedular rating for his service-connected major depressive disorder from April 29, 2006, the issue of entitlement to TDIU for this period is moot.


ORDER

Prior to April 29, 2006, a 70 percent rating, but no higher, for major depressive disorder is granted, subject to the law and regulations governing payment of monetary benefits.

From April 29, 2006, a 100 percent rating for major depressive disorder is granted, subject to the law and regulations governing payment of monetary benefits.

For the period prior to August 29, 2006, TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


